NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                              FEB 12 2015

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30358

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00054-DLC-1

  v.
                                                 MEMORANDUM*
DUANE ANTONIO MARTELL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Montana
                 Dana L. Christensen, Chief District Judge, Presiding

                          Submitted September 30, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Duane Antonio Martell appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty plea convictions

for two counts of assault with a dangerous weapon, in violation of 18 U.S.C. §

113(a)(3), and assault resulting in serious bodily injury, in violation of 18 U.S.C. §

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
113(a)(6). Pursuant to Anders v. California, 386 U.S. 738 (1967), Martell’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. Martell filed a late supplemental brief on

July 28, 2014 and we granted his motion to file that brief. On November 21, 2014,

Martell filed a motion to file another late supplemental brief. We deny that

motion. No answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75 (1988), discloses no arguable grounds for relief on direct appeal. Accordingly,

we affirm the sentence.

      We decline to review Martell’s ineffective assistance of counsel claims on

direct appeal. See United States v. Rahman, 642 F.3d 1257, 1260 (9th Cir. 2011).

We leave open the possibility that Martell might raise an ineffective assistance of

counsel claim in collateral proceedings. See id.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2